DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 11/30/2020 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention
Regarding Claim 1, The instant claims recites limitation “a color is gradually changed at a boundary of superposed layers” is not clear because how a color is gradually changed at a boundary of superposed layers, based on material characteristics or defect generated in the boundary or light transmit in the boundary between superimposed layers,  is not defined. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.
Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency status from claim 1.

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2016/0126321 A1; hereafter Watanabe) in view of Seki et al (US 2007/0096109 A1; hereafter Seki).


    PNG
    media_image1.png
    277
    568
    media_image1.png
    Greyscale

Regarding claim 1, Watanabe discloses a  SiC material component of apparatus for fabricating an SiC semiconductor having a plurality of layers (Sic layer 31-33 ), the component comprising two or more superposed layers (31-33 SiC layer, construed as superposed layer), wherein each of superposed layers contains SiC (Para [0056-0056, 0121]).
But, Watanabe does not disclose explicitly an SiC semiconductor having a plurality of layers having different light transmittances and wherein each of superposed layers contains SiC and has a light transmittance value different from that of another adjacent layer, wherein a color is gradually changed at a boundary of superposed layers.
In a similar field of endeavor, Seki discloses an SiC semiconductor having a plurality of layers having different light transmittances ( Fig 4, Sic layers 13-15 has different light transmittance based on material composition such as  Sic layer 13, non-doped Sic layer 14 and N-doped Sic layer 15, Para [ 0084-0088])  and wherein each of superposed layers contains SiC and has a light transmittance value different from that Sic layer 13, non-doped Sic layer 14 and N-doped Sic layer 15, Para [ 0084-0088]), wherein a color is gradually changed at a boundary of superposed layers ( Sic layer 13, non-doped Sic layer 14 and N-doped Sic layer 15, based on materials composition, color may gradually change in the boundary for transmittance of light).

Since Watanabe and Seki are both from the similar field of endeavor, and using high-k material hafnium oxide or zirconium oxide, the purpose disclosed by Seki would have been recognized in the pertinent art of Watanabe. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Watanabe in light of Seki teaching “an SiC semiconductor having a plurality of layers having different light transmittances ( Fig 4, Sic layers 13-15 has different light transmittance based on material composition such as  Sic layer 13, non-doped Sic layer 14 and N-doped Sic layer 15, Para [ 0084-0088])  and wherein each of superposed layers contains SiC and has a light transmittance value different from that of another adjacent layer ( Fig 4, Sic layers 13-15 has different light transmittance based on material composition such as  Sic layer 13, non-doped Sic layer 14 and N-doped Sic layer 15, Para [ 0084-0088]), wherein a color is gradually changed at a boundary of superposed layers ( Sic layer 13, non-doped Sic layer 14 and N-doped Sic layer 15, based on materials composition, color may change in the boundary for transmittance of light)” for further advantage such as enhance light propagation property.
Regarding claim 3, Watanabe and Seki discloses the SiC material component of apparatus for fabricating an SiC semiconductor of claim 1, Watanabe further discloses wherein compositions of the superposed layers are the same (31-33 SiC layer, construed as superposed layer).


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over (US 2016/0126321 A1; hereafter Watanabe) in view of Seki et al (US 2007/0096109 A1; hereafter Seki) as applied claims above and further in view of Ishibashi et al (US 2015/0194442 A1; hereafter Ishibashi).

Regarding claim 4, Watanabe and Seki discloses the SiC material component of apparatus for fabricating an SiC semiconductor of claim 1, Watanabe further discloses wherein the superposed layers are superposed on a substrate (2).
But, Watanabe and Seki does not disclose explicitly substrate is made with a graphite base material.
In a similar field of endeavor, Ishibashi discloses substrate is made with a graphite base material (Fig 4, Para [0041]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Watanabe and Seki in light of Ishibashi teaching “substrate is made with a graphite base material (Fig 4, Para [0041])” for further advantage such as high quality device formation and improve device performance. The applicant is reminded, in this regard, that it has been held that a mere selection of known materials generally understood to be suitable to make a device, the selection of the particular material being on the basis of suitability for the intended use, would be entirely obvious. See In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) and also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See. MPEP.2144.07)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over (US 2016/0126321 A1; hereafter Watanabe) in view of Seki et al (US 2007/0096109 A1; hereafter Seki) as applied claims above and further in view of Kubotta et al (US 2018/0251911 A1; hereafter Kubotta).

Regarding claim 5, Watanabe and Seki discloses the SiC material component of apparatus for fabricating an SiC semiconductor of claim 1, But, Watanabe and Seki does not disclose explicitly wherein interception of growth of one or more abnormal crystals is included in the boundary of superposed layers.

    PNG
    media_image2.png
    503
    474
    media_image2.png
    Greyscale

In a similar field of endeavor, Kubotta discloses wherein interception of growth of one or more abnormal crystals is included in the boundary of superposed layers (Fig 4, Para [0065-0066]).

Since Watanabe, Seki e and Kubotta are both from the similar field of endeavor, and silicon carbide stacked layer, the purpose disclosed by Kubotta would have been recognized in the pertinent art of Watanabe. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Watanabe and Seki in light of Kubotta teaching “wherein interception of growth of one or more abnormal crystals is included in the boundary of superposed layers (Fig 4, Para [0065-0066])” for further advantage such as control defect density with high accuracy.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898